Whitfield, J.
In an action for personal injuries Callan alleges in the first count of his declaration that while he was in a wagon crossing a street called Manatee Avenue in the City of Manatee, Florida, “the defendant by its servants and employees wrongfully, carelessly and negligently caused the cars of one of its trains to be propelled backward without any warning across said Avenue at and on said crossing and towards and upon the said wagon of plaintiff, and thus wrongfully, carelessly and negligently caused the rear car of its said train to collide with said wagon in which plaintiff was then and there riding and to overturn the same; whereby the plaintiff was” injured. The distinct allegations of the second and third counts need not be here stated.. Trial was had on pleas of not guilty and contributory negligence. Verdict and judgment for $1500.00 were rendered for the plaintiff and the defendant took writ of error.
In effect the complaint is that the defendant railroad company negligently propelled one ’of its trains backwards without any warning and thereby injured the plaintiff. *690The gist of the negligence alleged is propelling- the train backwards without any warning. Whether this be regarded as a general or a special allegation of negligence, upon proof that the plaintiff was injured by the train when it was being propelled backwards without any warning, the statute raises a presumption that the defendant railroad company was negligent as alleged; and the burden was upon the defendant company to overcome such presumption by proof that it was in fact not negligent in the manner alleged. The plaintiff was injured as the train was being propelled backwards, but it is argued that the evidence does not show that the train was propelled backwards “without any warning” as alleged, so as to raise the statutory presumption of negligence; and that if such presumption was raised it was overcome by evidence , that the defendant did give warning and exercised all ordinary and reasonable care and diligence in propelling the train backward when the injury occurred. There is some substantial evidence that the engine bell was not ringing to give warning and no flagman gave notice of the backward movement of the train across the street where the defendant knew or should have known the plaintiff was attempting to cross .the railroad track on the street. The fact that there was conflicting evidence as to lack of warning does not prevent the operation of the statute imposing upon the defendant railroad company the burden to “make it appear that it did not negligently propel the train backwards without any warning when the plaintiff was injured. The jury could have found from the evidence that no warning- was given. In determining whether the defendant was negligent as alleged, the jury were to consider the statutory presumption in connection with the evidence. Conflicts in the evidence are determined by the jury; and where the finding is not manifestly against the weight of *691the evidence and the justice of the cause, it will be allowed to stand unless errors of law or procedure make the verdict erroneous. ,
This discussion in effect disposes of the contentions made on charges given and refused. The charges given conform substantially to the statute and those refused were in the main covered by the other charges given. In so far as the charges referred to awarding damages in relation to- the life expectancy of the plaintiff, when there was no evidence on'that subject, the error if. any is obviously harmless in view of the nature of the injury and the amount of the verdict. The plaintiff testified before the jury who could have observed his apparent age, and also his physical condition as affected by the injury. Even though the plaintiff were himself negligent,- there is evidence on which the jury could find the defendant was also negligent; and it cannot be said with confidence that the damages awarded are not in just proportion to the .n'egligence of the defendant that with the plaintiff’s negligence proximately caused the injury..
The statute contemplates that the amount of the recovery shall be such a proportion of the entire damages sustained, as the defendant’s negligence bears to- the combined negligence of both the plaintiff and the defendant in the premises. Sec. 3149 Gen. Stats. 1906; Compiled Laws 1914; Seaboard Air Line Ry. v. Tilghman, 237 U. S. 499, 35 Sup. Ct. Rep. 653; Newkirk v. Pryor, — Mo. —, 183 S. W. Rep. 682.
As the verdict is not clearly excessive, and as no- substantial or harmful errors of law or procedure appear, the judgment is affirmed.
Browne, C. J., and Taylor, Shackleford and Ellis, JJ., concur.